(Slip Opinion)            Cite as: 584 U. S. ____ (2018)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                       No. 17–2
                                     _________________


      UNITED STATES, PETITIONER v. MICROSOFT 

                  CORPORATION 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                                   [April 17, 2018] 


   PER CURIAM.
   The Court granted certiorari in this case to decide
whether, when the Government has obtained a warrant
under 18 U. S. C. §2703, a U. S. provider of e-mail services
must disclose to the Government electronic communica-
tions within its control even if the provider stores the
communications abroad. 583 U. S. ___ (2017).
   In December 2013, federal law enforcement agents
applied to the United States District Court for the South-
ern District of New York for a §2703 warrant requiring
Microsoft to disclose all e-mails and other information
associated with the account of one of its customers. Satis-
fied that the agents had demonstrated probable cause to
believe that the account was being used to further illegal
drug trafficking, a Magistrate Judge issued the requested
§2703 warrant. App. 22–26. The warrant directed Mi-
crosoft to disclose to the Government the contents of a
specified e-mail account and all other records or infor-
mation associated with the account “[t]o the extent that
the information . . . is within [Microsoft’s] possession,
custody, or control.” Id., at 24.
2           UNITED STATES v. MICROSOFT CORP.

                         Per Curiam

   After service of the §2703 warrant, Microsoft deter-
mined that the account’s e-mail contents were stored in a
sole location: Microsoft’s datacenter in Dublin, Ireland.
Id., at 34. Microsoft moved to quash the warrant with
respect to the information stored in Ireland. The Magis-
trate Judge denied Microsoft’s motion. In re Warrant To
Search a Certain E-Mail Account Controlled and Main-
tained by Microsoft Corp., 15 F. Supp. 3d 466 (SDNY 2014).
The District Court, after a hearing, adopted the Magis-
trate Judge’s reasoning and affirmed his ruling. See In re
Warrant To Search a Certain E-Mail Account Controlled
and Maintained by Microsoft Corp., 829 F. 3d 197, 204–
205 (CA2 2016). Soon after, acting on a stipulation sub-
mitted jointly by the parties, the District Court held Mi-
crosoft in civil contempt for refusing to comply fully with
the warrant. Id., at 205. On appeal, a panel of the Court
of Appeals for the Second Circuit reversed the denial of the
motion to quash and vacated the civil contempt finding,
holding that requiring Microsoft to disclose the electronic
communications in question would be an unauthorized
extraterritorial application of §2703. Id., at 222.
   The parties now advise us that on March 23, 2018,
Congress enacted and the President signed into law the
Clarifying Lawful Overseas Use of Data Act (CLOUD Act),
as part of the Consolidated Appropriations Act, 2018, Pub.
L. 115–141. The CLOUD Act amends the Stored Commu-
nications Act, 18 U. S. C. §2701 et seq., by adding the
following provision:
    “A [service provider] shall comply with the obligations
    of this chapter to preserve, backup, or disclose the
    contents of a wire or electronic communication and
    any record or other information pertaining to a cus-
    tomer or subscriber within such provider’s possession,
    custody, or control, regardless of whether such com-
    munication, record, or other information is located
                  Cite as: 584 U. S. ____ (2018)            3

                           Per Curiam

    within or outside of the United States.” CLOUD Act
    §103(a)(1).
Soon thereafter, the Government obtained, pursuant to
the new law, a new §2703 warrant covering the infor-
mation requested in the §2703 warrant at issue in this
case.
  No live dispute remains between the parties over the
issue with respect to which certiorari was granted. See
Department of Treasury, Bureau of Alcohol, Tobacco and
Firearms v. Galioto, 477 U. S. 556, 559 (1986). Further,
the parties agree that the new warrant has replaced the
original warrant. This case, therefore, has become moot.
Following the Court’s established practice in such cases,
the judgment on review is accordingly vacated, and the
case is remanded to the United States Court of Appeals for
the Second Circuit with instructions first to vacate the
District Court’s contempt finding and its denial of Mi-
crosoft’s motion to quash, then to direct the District Court
to dismiss the case as moot.
                                             It is so ordered.